In opposition to the appellant’s demonstration of entitlement to judgment as a matter of law dismissing the complaint insofar as asserted against him, the plaintiff failed to raise a triable issue of fact on either the cause of action to recover damages for medical malpractice or lack of informed consent (see Public Health Law § 2805-d [1], [3]; Wilson v Buffa, 294 AD2d 357; *277Prestia v Mathur, 293 AD2d 729; Dunlop v Sivaraman, 272 AD2d 570; Faulknor v Shnayerson, 273 AD2d 271). Accordingly, the Supreme Court erred in denying the motion for summary judgment. Ritter, J.P., Feuerstein, Smith and Adams, JJ., concur.